UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 28, 2013 Date of reporting period: August 31, 2012 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Semi-Annual Report For The Six Months Ended August 31, 2012 American Trust Allegiance Fund October, 2012 Dear Fellow Shareholders, We appreciate this opportunity to provide you with the American Trust Allegiance Fund Semi-Annual Report for the 6 months ending August 31, 2012. We noted in our last shareholder letter six months ago that the Allegiance Fund celebrated its 15-year anniversary with strong performance – noting that, “If you had invested $10,000 in the Allegiance Fund at its inception (March 11, 1997), on February 29, 2012 it would have been worth $23,539.45.If invested in the benchmark S&P 500® Index, it would have been worth $21,980.33, and if invested in our Morningstar peer group (large cap growth mutual funds), it would have been worth $19,554.56.”Though performance has been strong since the inception of the Fund, we have gone through many periods where we have lagged the benchmarks and the last six months has been one of those.For the six months ending August 31, 2012, the Fund was down 1.53% while the S&P 500® Index was up 4.14% and our Morningstar large cap growth peer group was up 1.23%.We should note that all performance data is after fees, meaning that the data reflects what you, the shareholder, actually receive. For the period ending August 31, 2012:Trailing 12 months, the Fund was up 13.65%, the Morningstar Large Cap Growth peer group was up 13.44% and the S&P 500® Index was up 18.00%.Five years annualized, the Fund was up 1.82%, the Morningstar Large Cap Growth peer group was up 1.37% and the S&P 500® Index was up 1.28%.Ten years annualized, the Fund was up 5.79%, the Morningstar Large Cap Growth peer group was up 5.78% and the S&P 500® Index was up 6.51%.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so than an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-385-7003 or visiting www.allegiancefund.com. Over many years of investing, we have found that investing in out-of-favor sectors or companies have produced strong performance while often decreasing risk. This past summer has been dominated by the political and economic news from the European Union and this continues to affect global markets.Other significant influences on the markets include the U.S. Presidential election, concerns about the end-of-year so-called “fiscal cliff” and the potential slowing of China’s economy.Of course, all these concerns were in full evidence when the global markets rallied this past summer. Still, it is a good time for caution when viewing a number of economic sectors, specifically, industrials and 2 American Trust Allegiance Fund multinationals, which are facing broad repercussions from a potentially stronger U.S. dollar, slowing emerging markets including China and continuing concerns about Europe – particularly southern Europe. Why is the Allegiance Fund focused on long-term growth opportunities? America:We are believers!A list of ills besetting the U.S. economy is both familiar and troubling:1) persistent high unemployment; 2) subpar economic growth; 3) continued deficits at all levels of government; and 4) a lack of confidence by both consumers and business.But a look beneath the hood, so to speak, reveals a more upbeat outlook.Specifically, developments in manufacturing, domestic energy, autos and housing all suggest that some encouragingly good things are happening.These are very big segments of our economy – big enough, we believe, to perhaps pull the entire economy out of its current lethargy. There is a quiet but powerful renaissance underway in U.S. manufacturing.Technology, productivity and comparative wages are the drivers here.Technological advances in communication, wireless technology, materials science and business analytics all put U.S. businesses at the forefront of trends that are fundamentally changing the way business is done in this country and globally.We haven’t yet seen how all of this plays out, but 3-D printing, mass customization of products, cloud-computing and the like have huge transformative potential.Off-shoring of manufacturing to places like China has been a decades-long trend.But in the past year, rapidly rising wages in China and elsewhere, coupled with stagnant wages in the U.S. and far better productivity per U.S. worker, seems to have taken the wind out of this trend.Evidence of this manufacturing renaissance:the recovery of industrial production since its nadir in June 2009 handily outpaces the average of the last six postwar expansions; industrial production is up 4.4% year on year through July, well ahead of the overall economy; and more and more anecdotal evidence of “on-shoring” of manufacturing jobs (jobs coming home) suggests that this phenomenon is for real. What’s happened to the American energy industry is a terrific example of why naysayers should never underestimate the U.S.A relatively friendly regulatory regime, bountiful oil & gas deposits and engineering ingenuity have together allowed us to sharply reverse a three decade decline in production of both natural gas and oil.Five years ago, a spate of terminals to receive liquefied natural gas from the Middle East and elsewhere were planned or under construction.Today, the U.S. meets 94% of its natural gas needs from domestic production and plans are now underway to turn Liquefied Natural Gas (LNG) import facilities into export terminals.A 30-year supply of natural gas a few years ago has now risen to over a 100-year supply, and counting.Soaring oil production from shale and so-called tight sands deposits, in places like North 3 American Trust Allegiance Fund Dakota, Pennsylvania and old dormant fields in Texas, could collectively reach 5 million barrels per day of production by 2020.Such production was negligible five years ago.There is even talk that we could forego overseas oil imports in the next decade or two.We are skeptical about that, but for sure a big drop in import levels is happening.Relatively cheap oil and gas also further fuels the manufacturing renaissance we described above – both in the form of cheaper energy and also as inexpensive feedstock for petrochemical plants. The largest industry to have enjoyed a manufacturing renaissance is the auto industry.We were early believers in an auto sector rebound… and are still believers that the industry should enjoy the wind at its back for the next few years.From a pre-financial crisis run rate of 16 million vehicles, domestic auto sales dropped to just over 10 million in 2009.By last year they had recovered to almost 13 million.Cars on the road today have an average age of 11 years.This is old by any measure (in fact, it is the oldest average fleet age on record) – meaning there is continued strong pent-up demand.In addition to favorable demand, the domestic auto industry has retooled in just about every conceivable way – new models, new engines with hybrid and electric power sources, new balance sheets, new union contracts and new ways of doing business.Overseas success has followed, and U.S. car companies are ascendant or on top in countries around the world. Together with autos, the housing sector has now markedly improved and we can now say with some confidence that the market has bottomed, and is moving up.New single-family home sales through July are up 17% over the last three months, and are up 26% from a year earlier.Home prices are up nicely, at 9.4% from a year ago.Partly this reflects a very low inventory of new homes for sale – just 142,000.That is the lowest new home inventory since the data began to be collected – back in 1963!Homebuilders are now starting to make good profits, their confidence has returned to early 2007 levels, and they are starting to rev up their activity.We have some investments geared to a recovery in housing – we anticipate further investments in this sector. This is the kind of atmosphere that has usually been conducive to stock growth and we will continue to look for opportunities in this improving economy. Most importantly, we are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins 4 American Trust Allegiance Fund Past performance is not a guarantee of future results. The Fund’s socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies.The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies.The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards.These risks are greater in emerging markets.The Fund may make short sales of securities, which involve the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.This index is not available for investment and does not incur charges or expenses. The information provided herein represents the opinion of Paul H. Collins and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The information on page 2 illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date of March 11, 1997.It assumes the reinvestment of dividends and capital gains.This information does not imply any future performance. Each Morningstar average represents a universe of funds with similar investment objectives. 5 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2012 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/12 – 8/31/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/12 8/31/12 3/1/12 – 8/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited) Shares COMMON STOCKS:93.38% Value Apparel Manufacturing:2.93% VF Corp. $ Broadcasting (except Internet):4.16% Comcast Corp. - Class A Chemical Manufacturing:6.49% Colgate-Palmolive Co. LyondellBasell Industries NV - Class A# Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing:15.20% Apple, Inc. EMC Corp.* International Business Machines Corp. NVIDIA Corp.* Qualcomm, Inc. Texas Instruments, Inc. Conglomerates:3.71% Loews Corp. Credit Intermediation and Related Activities:0.88% State Street Corp. Data Processing, Hosting, and Related Services:2.14% Oracle Corp. Electrical Equipment Manufacturing:2.99% TE Connectivity Ltd.# Food Manufacturing:4.09% General Mills, Inc. Gruma, S.A.B. de C.V. - ADR* Insurance Carriers and Related Activities:3.75% Berkshire Hathaway, Inc. - Class B* Leather and Allied Product Manufacturing:0.80% Nike, Inc. - Class B The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited), Continued Shares Value Machinery Manufacturing:1.73% Cummins, Inc. $ Merchant Wholesalers, Durable Goods:3.99% Owens Corning, Inc.* Swatch Group AG - ADR Mining (except Oil and Gas):7.75% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Oil and Gas Extraction:6.18% Apache Corp. Pacific Rubiales Energy Corp.# Other Information Services:2.02% Google, Inc. - Class A* Petroleum and Coal Products Manufacturing:3.80% Exxon Mobil Corp. Professional, Scientific & Technical Services:0.91% The Babcock & Wilcox Co.* Publishing Industries:2.60% Adobe Systems, Inc.* Autodesk, Inc.* Real Estate:3.34% Alexander & Baldwin, Inc.* CBRE Group, Inc.* Securities, Commodity Contracts, and Other Finance:3.83% Franklin Resources, Inc. Support Activities for Mining:1.93% Schlumberger Ltd.# The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited), Continued Shares Value Telecommunications:2.88% American Tower Corp. $ Transportation Equipment Manufacturing:4.87% Embraer S. A. - ADR Ford Motor Co. Water Transportation:0.41% Matson, Inc. TOTAL COMMON STOCKS (Cost $14,815,325) PREFERRED STOCKS:0.98% Nonstore Retailers:0.98% Ultrapar Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $134,283) SHORT-TERM INVESTMENTS:5.48% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — Treasury Portfolio - Institutional Class, 0.02%† TOTAL SHORT-TERM INVESTMENTS (Cost $969,080) Total Investments in Securities (Cost $15,918,688):99.84% Other Assets in Excess of Liabilities:0.16% Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of August 31, 2012, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day yield as of August 31, 2012. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2012 (Unaudited) ASSETS Investments in securities, at value (cost $15,918,688) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$17,633,019 / 830,842 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2012 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $2,948) $ Interest 40 Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Audit fees Registration fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2012 Year Ended (Unaudited) February 29, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Net realized gain on investments Net change in unrealized depreciation on investments ) ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Six Months Ended August 31, 2012 Year Ended (Unaudited) February 29, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase/ (decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended 8/31/12 Year Ended (Unaudited) 2/29/12 2/28/11 2/28/10 2/28/09 2/29/08 Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — ) Total distributions — ) Net asset value, end of period $ Total return -1.53
